Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jinggao Li on 4/27/21.
The application has been amended as follows:
3. (Amended) The hybrid light measurement method for measuring a three-dimensional profile as claimed in claim 1, wherein in step 1: adaptive recognition, by a camera, of surface reflectivity characteristics of an object means that before measurement, the fringe pattern images of the tested object are acquired, and gray scale distribution and the contrast of the pictures are calculated, and when the contrast is lower than a set threshold or the gray scale reaches 255, the laser stripe measurement mode is selected for the area, and the area is set as an ROI to get ready 
4. (Amended) The hybrid light measurement method for measuring a three-dimensional profile as claimed in claim 1, wherein in step 2: when different measurement methods are adopted by different areas of the same to-be-measured surface, the data needs to be fused in such a manner that the acquired laser stripe image is multiplied with the ROI obtained in claim 3, and only data contained in the ROI is retained while the rest area is set to 0; likewise, a non-ROI area of the acquired fringe pattern picture is extracted; then the obtained pictures are subsequently matched to obtain the parallax; this preprocessing can avoid data redundancy and interference of erroneous data during subsequent reconstruction after fusion; and after the reconstruction, the three-dimensional data obtained by the two measurement methods is directly fused into one model, and seams of the fused model are eliminated by normal smoothing to obtain a complete model.



Allowable Subject Matter

Claims 1-4 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (Shelton et al., (US 20090322859 A1)) does not teach nor suggest in detail the limitations: 
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “performing epipolar rectification on the laser stripe pictures taken 

 

Shelton only teaches: A laser and mirror controller 40 consists of dedicated high-speed electronics such as an AVR microcontroller, PIC chip, ARM processor or other embedded processor or general purpose computer, that are connected via a digital communications line 30 to a mirror driver 50, a laser light generator 60, and a camera 70…¶0038; FIG. 4. A laser modulation signal 200, here shown to consist of a binary pattern, causes the laser 60 to vary in intensity. The laser modulation signal 200 is synchronized with the mirror rotation signal 210, which causes the rotating mirror 80 to change its angle over time…¶0047.

Claims 2-4 are allowable due to their dependencies. 
The closest references, Shelton et al. and Jia et al. (US 7545516 B2) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886